                                                                                                                                  JS-6
                                                                1   STUBBS ALDERTON & MARKILES, LLP
                                                                    Jeffrey F. Gersh (SBN 87124)
                                                                2   jgersh@stubbsalderton.com
                                                                    Celina Kirchner (SBN 293446)
                                                                3   ckirchner@stubbsalderton.com
                                                                    15260 Ventura Blvd., 20th Floor
                                                                4   Sherman Oaks, California 91403
                                                                    Telephone: (818) 444-4500
                                                                5   Facsimile: (818) 444-4520
                                                                6   Attorneys for Defendant SEED BEAUTY, LLC
                                                                    a California limited liability company
                                                                7

                                                                8                       UNITED STATES DISTRICT COURT
                                                                9        CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
                                                               10

                                                               11   SHEREE COSMETICS LLC,                Case No. 2:19-cv-06537-JFW (MAAx)
STUBBS ALDERTON & MARKILES, LLP

                              SHERMAN OAKS, CALIFORNIA 91403




                                                               12              Plaintiff,                [Hon. John F. Walter – Crtrm 7A]
                                   15260 VENTURA BLVD.




                                                               13   v.                                   ORDER OF DISMISSAL WITH
                                       20TH FLOOR




                                                                                                         PREJUDICE
                                                               14 KYLIE JENNER, KYLIE COSMETICS,
                                                                  LLC, KYLIE JENNER, INC., SEED          F.R.C.P. 41(1)(A)(ii)
                                                               15 BEAUTY, LLC, KING KYLIE
                                                                  HOLDINGS, LLC,
                                                               16
                                                                                Defendants.
                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28


                                                                                  ORDER OF DISMISSAL WITH PREJUDICE
                                                                1                                        [PROPOSED] ORDER
                                                                2         Pursuant to the stipulation of Plaintiff SHEREE COSMETICS, LLC (“Sheree”
                                                                3   and/or “Plaintiff”) and Defendants KYLIE JENNER; KYLIE JENNER, INC.; KING
                                                                4   KYLIE HOLDINGS, LLC; and SEED BEAUTY, LLC (collectively “Defendants”),
                                                                5   the Court hereby Orders as follows: this matter is hereby dismissed with prejudice, and
                                                                6   each party shall bear its own attorneys’ fees and costs.
                                                                7   IT IS SO ORDERED.
                                                                8   Dated: December 30, 2019               _________________________________
                                                                9
                                                                                                           Hon. John F. Walter
                                                               10                                          United States District Judge
STUBBS ALDERTON & MARKILES, LLP




                                                               11
                              SHERMAN OAKS, CALIFORNIA 91403
                                   15260 VENTURA BLVD.




                                                               12
                                       20TH FLOOR




                                                               13

                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                               1
                                                                                        ORDER OF DISMISSAL WITH PREJUDICE
